99¢ Only Stores 4000 Union Pacific Avenue City of Commerce, California 90023 February 22, 2011 Andrew D. Mew Accounting Branch Chief Division of Corporation Finance U.S. Securities and Exchange Commission Washington, D.C. 20549 Re: 99¢ Only Stores; File No. 1-11735 Dear Mr. Mew: Following up on a conversation between our outside counsel and Staff Attorney Ronald E. Alper, 99¢ Only Stores (the “Company”) hereby confirms that it will submit its response to the Staff’s February 3, 2011 comment letter by March 4, 2011. Please contact me at (323) 881-1293 with any questions. Sincerely, /s/ Rob Kautz Rob Kautz Executive Vice President and Chief Financial Officer
